Title: Thomas Jefferson to Thomas Ritchie, 21 January 1816
From: Jefferson, Thomas
To: Ritchie, Thomas


            
              Dear Sir
              Monticello Jan. 21. 16.
            
            In answering the letter of a Northern correspondent lately, I indulged in a tirade against a pamphlet recently published in his quarter. on revising my letter however, I thought it unsafe to commit my self so far to a stranger. I struck out the passage therefore, yet I think the pamphlet of such a character as ought not to be unknown, or unnoticed by the people of the United States. it is the most bold and impudent stride New England has ever made in arrogating an ascendancy over the rest of the Union. the first form of the pamphlet was an Address from the revd Lyman Beecher chairman of the Connecticut society for the education of pious young men for the ministry. it’s matter was then adopted and published in a sermon by a revd mr Pearson of Andover in Massachusets, where they have a theological college; and where the Address ‘with circumstantial variations to adapt it to more general use’ is reprinted, on a sheet and a half of paper, in so cheap a form as to be distributed, I imagine, gratis. for it has a final note indicating 6000. copies of the 1st edition printed. so far as it respects Virginia the extract of my letter gives the outline. I therefore send it to you to publish or burn, abridge or alter as you think best. you understand the public palate better than I do. only give it such a title as may lead to no suspicion from whom you receive it. I am the more induced to offer it to you because it is possible mine may be the only copy in the state, and because too it may be à propos for the petition for the establishment of a theological society now before the legislature, and to which they have shewn the unusual respect of hearing an advocate for it at their bar. from what quarter this theological society comes forward I know not. perhaps from our own tramontaine clergy, of New England religion and politics. perhaps it is the entering wedge from it’s theological sister in Andover, for the body of ‘qualified religious instructors’ proposed by their pious brethren of the East ‘to evangelize, and catechise,’ to edify our daughters by ‘weekly lectures’ and our wives by ‘family visits’ from these pious young monks of Harvard and Yale.However do with this what you please and be assured of my friendship & respect.
            Th: Jefferson
          